DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-007

Olmstead Update No: 5
Subject: New Tools for States
Date: January 10, 2001
Dear State Medicaid Director:
This is the fifth in a series of letters designed to provide guidance and support to States in
their efforts to enable individuals with disabilities to live in the most integrated setting
appropriate to their needs, consistent with the Americans with Disabilities Act (ADA).
In the attachments to this letter, we outline a number of additional tools available to
improve State health and long term service systems so as to fulfill the promise of the
ADA.
Federal agencies have certain responsibilities to enforce the nation's laws prohibiting
discrimination on the basis of disability. Equally important, however, is our additional role of
partnering with States to achieve the goals of these laws. We have therefore committed
ourselves to examining federal policies, practices and procedures that may present obstacles to
fulfillment of the goals of section 504 of the 1973 Rehabilitation Act, the Americans with
Disabilities Act (ADA), and the U.S. Supreme Court's decision in Olmstead v. L.C. We are also
committed to providing active assistance to States in their conscientious efforts to build better
health and long term service systems that enable integrated, community living.
In this spirit of partnership, we are very pleased to convey a brief overview of some new tools
you may find exceptionally useful. They include:
Health Coverage Options Under Section 1902(r)(2): We promulgated on January 10, 2001, a
final rule that removes barriers that previously prevented States from providing effective health
and long term care coverage to selected groups of individuals. Examples of some ways that
section 1902(r)(2) of the Social Security Act may be used are summarized in Attachment 5-A.
Nursing Facility Transition Grants and "Access Housing:” The U. S. Department of
Housing and Urban Development (HUD) is collaborating with us to assist States (and partnering
organizations) in the appropriate transition of people from institutional to community settings.
About $12-$15 million in grant funds will be awarded in State program grants for eligible
individuals of all ages. In addition, about 400 HUD section 8 vouchers will also be available for

State Medicaid Director – 2
eligible non-elderly individuals who have a disability. These opportunities are described in
Attachment 5-B.
Real Choice Systems Change Grants: These systems change grants represent a major new
initiative to promote the design and delivery of home and community-based services that support
individuals with a disability or chronic illness to live and participate in their communities.
Congress and the Administration have made $50 million available for this initiative.
Medicaid home and community-based services play an increasingly critical role in enabling
individuals of all ages who have a significant disability or chronic illness to live fuller, more selfdirected lives in their own homes and communities than ever before. Despite continuing
progress on this front, however, States wishing to improve the availability and quality of these
services still face significant challenges in this regard. Accordingly, Congress and the
Administration have envisioned a new grant program to assist States and the disability and aging
communities to work together to find viable ways to expand such services and supports. The
new grant funds are meant to be used to bring about enduring system improvements in providing
long term services and supports, including attendant care to individuals in the most integrated
settings appropriate to their needs. These opportunities are outlined in Attachment 5-C.
Community-Based Attendant Services with Consumer Control: Grants totaling $5-8 million
will be available in 2001 to support State efforts to improve community-based personal
assistance services that are designed to ensure that people who have a disability or chronic illness
have maximum control over their lives. Additional information is provided in Attachment 5-D.
We appreciate your efforts to improve our nation's health and long term service system. More
details regarding these and other initiatives relevant to Medicaid and the ADA will be posted on
the ADA/Olmstead website at http://www.hcfa.gov/medicaid/olmstead/olmshome.htm. In
addition, a technical assistance Primer for ways Medicaid may assist with Home and Community
Based Services is available online at http://aspe.hhs.gov/daltcp/whatsnew.htm.
Sincerely,

Timothy M. Westmoreland
Director

Enclosures
Attachment 5-A “New State Health Coverage Options Under Section 1902(r)(2)”
Attachment 5-B “Nursing Facility Transitions and Access Housing 2000”
Attachment 5-C “Real Choice Systems Change Grants”
Attachment 5-D “Community-Based Attendant Services with Consumer Control”

State Medicaid Director - 3
cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
National Association of State Medicaid Directors
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors’ Association
Robert Glover
Director of Governmental Relations
National Association of State Mental Health Program Directors
Brent Ewig
Senior Director, Access Policy
Association of State & Territorial Health Officials
Lewis Gallant
Executive Director
National Association of State Alcohol and Drug Abuse Directors, Inc.
Robert Gettings
Executive Director
National Association of State Directors of Developmental Disabilities Services
Virginia Dize
Director, State Community Care Programs
National Association of State Units on Aging.

Attachment 5-A
Subject: New State Health Coverage Options Under Section
1902(r)(2) of the Social Security Act
Date: January 10, 2001

A recent administrative rule change permits additional State options for using
section 1902(r)(2) of the Social Security Act to provide health and long term
service coverage to selected groups of individuals.
Under normal eligibility rules, States are required to use the processes (methodologies) of the
cash assistance programs (SSI and the old AFDC program) in determining eligibility for
Medicaid. However, section 1902(r)(2) of the Social Security Act (the Act) allows States to use
less restrictive income and resource methodologies in determining Medicaid eligibility for most
groups than would normally be permitted under the cash assistance program rules. In other
words, section 1902(r)(2) permits States to disregard (i.e.,"not count") additional kinds and
amounts of income and resources beyond what is allowed under the cash assistance programs.
However, until now, a HCFA administrative interpretation of how section 1902(r)(2) applies to
income effectively prevented States from taking advantage of the full flexibility that section
1902(r)(2) would otherwise permit. The final rule fixes this problem. The rule change means
that the full flexibility offered by section 1902(r)(2) is now available to States. The final rule
change was published in the Federal Register on January 10, 2001.
Following are some examples of how States can use section 1902(r)(2) to improve their health
and long term service systems for elderly or people with a disability. Please note that section
1902(r)(2) may be used to make similar improvements in health coverage for children and their
families. Those examples are very important but are not addressed here in the context of
Olmstead/ADA.
Medically Needy Income Limits
Under a medically needy program, States can choose to provide health coverage under Medicaid
to individuals with income that is above the SSI limits but whose medical expenses so erode their
income that little is left to pay for personal living expenses. If, after subtracting incurred medical
expenses from income, an individual's remaining income is less than the State's medically needy
income limit, then the person may obtain health coverage through Medicaid provided all other
program requirements are met. This process is known as spending down excess income or
“spenddown.”
However, in many States the medically needy income standard is very low. In at least 22 States
the medically needy income standard is actually lower than the income standard for SSI benefits
($530 a month for an individual in 2001). In four States, the medically needy income standard is
less than $200 a month. This means, for example, that an elderly person with just $531 in
countable income would need to incur $331 or more per month in medical expenses before
obtaining health coverage under Medicaid. This would leave only $200 for food, clothing,

4

shelter, and other personal expenses. Ironically, if the person had just $1 less in income and met
all other program requirements, the person would meet the SSI eligibility test and secure
Medicaid health coverage and have more income to meet the cost of basic living expenses.
Section 1902(r)(2) may be used by States to fix this problem.
Under the Medicaid statute, States cannot simply increase their medically needy income levels to
deal with this problem. However, a State could use section 1902(r)(2) of the Act to disregard
specified amounts of income under its medically needy program, effectively reducing the large
"spenddown" liability described in the example above. It is largely a matter of State discretion to
specify the precise amount and type of income that would be excluded. States use section
1902(r)(2) by amending their State plan. No Medicaid waivers are required.
Helping People Move from Institutions to the Community
The medically needy spenddown problem described above can also have adverse effects for
people in medical institutions who prefer to live in community settings. By "medical institution"
we refer to such institutions as hospitals, nursing facilities, and Intermediate Care Facilities for
the Mentally Retarded (ICFs-MR). Since Medicaid will pay for room and board expenses in a
medical institution, the individual needs to retain relatively little income after application of the
medically needy spenddown requirement. However, Medicaid will not pay for room or board
expenses in a community setting. Few individuals will be able to move from a medical
institution to the community if they are permitted to retain only $200-$400 after meeting
Medicaid spenddown requirements.
The practical effect of this is that many people residing in institutions who would like to move to
the community, and who would normally be able to manage in a community setting, remain in
the institution because they literally cannot afford to leave. The final rule gives States
opportunities to correct spenddown problems so that more people could leave institutional
settings and live in the community.
Encouraging Paid Employment
Legislation enacted in the last few years (e.g., the Ticket to Work and Work Incentives
Improvement Act - "TWWIIA") has given States new options to provide or continue health care
coverage via Medicaid for individuals with disabilities who work. The section 1902(r)(2) rule
change provides States with additional options. For example, section 1902(r)(2) may be used to
disregard earned income on the part of people who may qualify as medically needy while
treating unearned income in the normal manner. States may select the amount of earned income
to disregard. By allowing people to keep more of the income they earn without forcing them to
spend more for medical care under a medically needy spenddown, States can enable more
employment on the part of people with disabilities. Section 1902(r)(2) may be used in the same
way to encourage employment on the part of any other group that does not readily fit into one of
the new TWWIIA work incentives groups.
States may also permit special savings accounts established from the proceeds of employment.
Both the interest earned and the principle may be disregarded, so that workers with a disability

5

may save toward a more desirable and independent future without fear of losing vital health care
coverage.
Administrative Simplification
Under normal eligibility rules, States are required to count many kinds of income. Some of these
types of income are administratively burdensome (e.g., the cost of administering them may
exceed the benefit). Others may be so small that they do not materially affect the outcome of the
eligibility determination in most cases. Examples include the value of food or shelter provided
to an applicant (called in-kind support and maintenance) and low amounts of income such as
interest earned on very small savings accounts. Under the final rule, States can use section
1902(r)(2) to disregard this kind of income to simplify the process of determining eligibility by
not counting types of income that primarily impose an administrative burden.
We plan to develop more detailed explanations of these matters and to post them on our website.
You can assist us by sending your questions and comments via e-mail to Roy Trudel at
rtrudel@hcfa.gov and copying Aimee Ossman at aossman@hcfa.gov. For issues concerning
coverage to children and their families, please send your comments and questions to Judy
Rhoades at jrhoades@hcfa.gov.

6

Attachment 5-B
Subject: Nursing Facility Transitions and Access Housing
Date: January 10, 2001
In this attachment, we describe grants available to enable individuals to move
from institutional to community-integrated living. Approximately $12 - $15
million in grant funds will be available from HCFA. In addition, approximately
400 or more HUD section 8 vouchers will be available for eligible non-elderly
individuals with a disability.

For a number of years the Health Care Financing Administration, in association with the
Department of Health and Human Services’ Assistant Secretary for Planning and Evaluation, has
sponsored grant initiatives to help transition people from institutional living arrangements to
community settings. We appreciate the pioneering work of those States that successfully
implemented these research and demonstration efforts, as well as the interest of those States that
applied in the past but were not funded.
We have learned a number of lessons from the nursing facility transition initiative. First, many
additional States are seeking this type of support, particularly in the current context of the
Olmstead v. L. C. decision and the Americans with Disabilities Act (ADA). Second, the lack of
affordable and accessible housing in the community often represents a substantial barrier to
success. For many people with a disability, market rent in the community exceeds all available
income. For others with mobility impairments, existing housing units are often not physically
accessible. Third, there has not been an effective means by which people in the different States
can learn from each other, share effective practices, actively assist one another on-site, and
disseminate the lessons learned.
We have therefore made a number of improvements in the initiative based on experiences from
the pioneer States. First, Congress and the Administration increased the funding level to permit
more States to participate. Second, the Department of Housing and Urban Development (HUD)
and the Department of Health and Human Services began collaborating in a more active manner
to address the housing challenges. We call our overall effort "Access Housing." As part of that
effort, HUD will make available 400 section 8 rent vouchers for use in association with the
nursing facility transition efforts of States, with the possibility of additional vouchers in future
years. Third, we expanded on the independent living partnership concept from previous years
and added a technical assistance exchange.
We hope you will begin now to engage with your many partners in planning for these grants. To
aid your thinking and planning, we offer the following preliminary information about the grants.
We reserve the right to adjust the terms for the final grant solicitation.
Purpose: To enable people of all ages who reside in nursing facilities to transition to community
residence and participate in community life to the extent possible and desired by the individual.

7

Eligible Applicants: The District of Columbia, Puerto Rico, Guam, the United States Virgin
Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, Independent
Living Centers recognized under State law, and any of the 50 States or their instrumentalities
(including State universities).
Time Period of the Grant Awards: We expect grant awards to be made by September 14,
2001, with an effective date before September 30, 2001, and continuing for up to 36 months
depending on the proposal and the availability of appropriations. No State match is required, but
States and other entities are expected to contribute in-kind assistance and additional financial
resources to maximize the potential benefits of the grant award.
Standard Components: There are two components of the initiative that we expect most States
will want to combine:
State Program Grants: These grants provide resources to States to design, implement,
and/or provide outreach for the transition and the on-going support system that will
enable identified individuals to transition to a community arrangement. We expect the
State program grants to range from $300,000 to $1,000,000 for the grant period.
Examples of activities that States have found particularly useful in the past include:
�

Staff Resources: basic staffing for the design and implementation of the initiative;

�

Transitional supports, such as housing access support, temporary rent payments; furniture
and clothing; special equipment; direct cash payments to the individual and/or his/her family
to ensure that direct services are provided;

�

Self-direction and consumer management infrastructure, such as the development of support
systems that help people with a disability or chronic illness to direct and manage as much of
their supports or services in the community as is desired and appropriate;

�

Improvements to on-going supports, such as transportation, psychosocial supports, personal
assistance services, employment supports, crisis intervention to prevent loss of housing
during periods of hospitalization, consumer-run services (such as self-help and peer support
services), etc. Grant funds may not be used to pay for on-going supports or services, but they
may be used to design and implement the improvements. An important part of each grant
application will be an assurance that the agency will make available the on-going supports
necessary to sustain each individual in the community after the initial transition has been
accomplished.

�

Interagency collaboration, especially the collaboration between human service agencies, the
disability and aging communities, State and federal housing finance agencies, and/or public
housing authorities to make the most effective use of housing options, including the use of
HUD section 8 rental vouchers for individuals who make the transition.
HUD Section 8 Rent Vouchers: The U.S. Department of Housing and Urban
Development (HUD) will make up to 400 rent vouchers available for use by eligible non-

8

elderly individuals who have a disability who make the transition from a nursing facility
to the community, with a goal of reaching 2000 vouchers in the future depending on
appropriations. The rent vouchers will be allocated to the local public housing authority
that is partnering with the responsible human service agency in this initiative. We expect
that States will apply for both the State Program Grant and the HUD section 8 rent
vouchers as elements of a single application. However, States may apply for just one of
the two. For example, a State that has received a program grant in the past may wish to
apply for just the HUD section 8 rent voucher component. States applying for only HUD
section 8 rent vouchers will apply through their housing authorities and must assure that
the necessary human service supports will be available through Medicaid and other
human service programs. States can, as always, access nursing home transition funds
without a partnering housing authority also applying for the HUD vouchers.
In addition to the above rent vouchers coordinated specifically with the nursing facility
transitions, HUD also provides substantial rent assistance to low-income elderly and
people with a disability through its regular programs. We expect that States that
successfully seek a State Program Grant will effectively coordinate with both state and
local housing authorities to achieve superior results through collaboration between all
human services and housing programs.
Additional Opportunities: In addition to the standard program components, States and
Independent Living Centers may be interested in the following companion elements of this
national endeavor:
Independent Living Partnerships: Independent Living Centers recognized under State or
federal law may apply for partnership grants. The purpose of the grants is to develop
outreach, technical assistance, specific aspects of the infrastructure needed to make the
nursing facility transition initiatives successful. We expect to award 5-7 such grants that
range from $120,000 to $350,000 over the total project period. Successful independent
living centers will include multiple age and disability groups within the scope of their
activities and will evidence effective partnerships with other consumer-directed
organizations to create cross-disability competence. Applications from Independent
Living Centers must have the support of the State Medicaid Agency or the State agency
administering the relevant home and community-based waiver(s) under section 1915(c)
of the Social Security Act.
National Technical Assistance and Evaluation Exchange ("The Exchange"): The
purpose of the Exchange will be to provide an effective means by which people in the
different States can learn from each other, share effective practices, and disseminate the
lessons learned so that all States may benefit. The Exchange will be particularly helpful
in assisting State human service agencies and public housing authorities to work together
to assure access to both affordable housing and necessary community-based services.
We expect to fund this technical assistance function with a grant ranging from $1.2-$1.8
million, and an additional $150,000-300,000 to collect and analyze data needed for the
national evaluation of the program. Only States or their instrumentalities (such as State
universities) may apply.

9

Please refer any questions concerning this attachment to Tammi Hessen via e-mail at thessen
@hcfa.gov.

10

Attachment 5-C
Subject: Real Choice Systems Change Grants
Date: January 10, 2001
Congress and the Administration have made $50 million available for grants that
will assist States in working with their disability and aging communities to
improve their health and long term service systems so that people with a disability
or chronic illness will have better choices and support to live in the community,
consistent with the ADA.
Across the country States are actively working with their citizens to strengthen our
communities. This includes efforts in most States to strengthen the capacity of our communities
to enable people of all ages with disabilities to reside in their own homes and take part in all
facets of family and community life. This work is vital to implementing the principles of the
ADA and the preferences of most children and adults to live in their own home in the
community. It constitutes a very substantial agenda. Creating the service options that make
community and job participation possible, such as effective personal assistance services, is one
example of the challenges that States face. Creating the infrastructure that will protect the
health, well being, and life choices of such individuals is another example. Creating the service
designs that mesh with and support family caregiving, such as adult day services, respite
services, and other family supports, is a third example.
Adequate infrastructure and service options are vital if we are to succeed in making community
systems truly capable of fulfilling the promises made to our citizenry under State and national
laws that hold forth the prospect of community-integrated living, such as the Americans with
Disabilities Act.
As a result of the bipartisan efforts of Congress and the Administration, we will now be
dedicating specific grant funding to support State efforts to improve community long term
service systems. Approximately $50 million will be awarded to States and partnering
organizations. The grants will assist States to partner with the disability and aging communities
to design or implement effective and enduring improvements in systems that support people
with a disability or chronic illness to live in the community. Although the grants will be
awarded through competitive application, we strongly encourage all States, the District of
Columbia, Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the
Commonwealth of the Northern Mariana Islands to participate.
We plan to issue a full grant solicitation in March-April 2001. Applications would then be due
in July 2001. We are providing advance notice now because it will take time to develop
effective proposals and involve people of all ages who have a disability or chronic illness in the
planning process. The bipartisan sentiment reflected in the conference report from Congress for
these grants, co-sponsored by Senators Specter and Harkin, places strong emphasis on the
meaningful and effective participation by people who have a disability or chronic illness in all
aspects of the initiative. Such participation must include a Consumer Task Force, as described
below.
11

We hope you will begin now to engage with your many partners in planning for these grants.
To aid your thinking and planning, we offer the following preliminary information about the
grants. We reserve the right to adjust the terms for the final grant solicitation.
Purpose: To assist States to partner with their disability and aging communities in designing or
implementing effective and enduring improvements in customer-responsive long term service
systems that support people of all ages who have a disability or chronic illness to: (a) live in the
most integrated community setting appropriate to their needs and strengths; (b) exercise
meaningful choices about their supports; and (c) have quality services arranged in a manner as
consistent as possible with their community living preferences or priorities.
Eligible Applicants: Eligible applicants are the District of Columbia, Puerto Rico, Guam, the
United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana
Islands, and any of the 50 States or their instrumentalities, including State universities. Each
individual State application must be developed in collaboration with a Consumer Task Force
comprised of a broad range of individuals who have a disability or chronic illness, as described
below.
Consumer Task Force: To receive a grant, each State must develop its proposal in
collaboration with a Consumer Task Force comprised of a broad range of people of all ages who
have a disability or chronic illness and rely on long term services and supports. The Consumer
Task Force should also include representatives of families of children with disabilities and other
advocates. Additional members may include people representing a broad range of organizations
publicly recognized as promoting the interests of people with a disability or chronic illness as
their primary purpose. Examples of such organizations include State Independent Living
Councils, Commissions on Aging, Developmental Disabilities Councils, State Mental Health
Planning Councils, Statewide consumer organizations, etc. The State must make a commitment
to continue active participation on the part of people of all ages who have a disability or chronic
illness throughout the duration of the initiative. While gubernatorial appointment is the
preferred method of selection, it is not required. We appreciate the time constraints under
which States will labor. Therefore, we will accept any other method of appointment the State
devises. Grant funds may be used to support the continued operation of the Consumer Task
Force.
Other Stakeholders: While providers, professional associations, and others are not part of the
Consumer Task Force, grant funds may be used for activities that would enable effective
participation by such key stakeholders.
Size and Time Period of Grant Awards: We expect grant awards to be made by
September 14, 2001, with an effective date before September 30, 2001, and enduring for up to
36 months thereafter depending on the proposal and the availability of appropriations. We
expect the funding for a State to range from $250,000 to $2.5 million for the project period. No
State match will be required, but in-kind match is expected. Funding for an applicant that
successfully competes for a grant to provide national technical assistance, as described below,
will not count against the above dollar limits. Finally, we expect that the size of the grant award

12

will correlate with the significance of the proposed endeavor rather than simply correlate with
the size of the State.
Technical Assistance and Learning Collaborative: We will fund one entity to host a national
technical assistance and learning collaborative for the purposes of (a) fostering on-site State-toState technical assistance; (b) developing technical assistance materials and expertise for States
and people with a disability or chronic illness; (c) working with consumer organizations, States,
the National Governors' Association, the National Council of State Legislatures, and national
associations of State agencies to collect, refine, and disseminate information that aids the
effective administration of programs for community living; and (d) gathering and analyzing
information needed for a national evaluation. We expect total funding to range from $1.8 - $2.4
million for the technical assistance, and an additional $400,000-$750,000 for the data collection
and analysis necessary to support a national evaluation.
States Receiving More Than $750,000: All States must develop and implement their proposals
in a manner that includes effective consumer participation. In addition, any State receiving
more than $750,000 must include the first two initiatives that are described below; that is: (a)
improvements in personal assistance services, and (b) improvements in quality assurance or
quality improvement systems for home and community-based services.
Examples of Activities: The list below represents only a few examples of activities that States
might consider. The list is not intended to limit State creativity. The key question applied to
any proposed activity should be: does this activity promote an enduring systems improvement
that will significantly advance the purpose for which these grants were made? However, it is
not the intent of this initiative to fund direct services to individuals.
Development of Infrastructure to Improve Personal Assistance Services: Develop the
infrastructure to improve the availability, reliability, and adequacy of the State's personal
assistance services under Medicaid.
Quality Assurance and Quality Improvement: Improve the systems by which the State
assures that: (a) quality will characterize its home and community-based services and will
be designed into each aspect of the system; (b) frequent and accurate customer feedback
and other information from the sites of service delivery are obtained and used effectively
to correct or prevent problems; (c) quality problems are systematically identified and
remedied; and (d) the capacity to improve is built into the service delivery system
through competent quality improvement functions.
Comprehensive Long Term Service System Reforms: Design, demonstrate, or
implement reforms for one or more target groups that create an effectively working
system of comprehensive long term care services that (a) enable flexible long term
service funding to follow each individual across the sites of preferred and appropriate
living arrangements; (b) maximize the opportunities for community participation and
ensuring the most integrated community living possible; and (c) support self-direction
and the exercise of personal responsibility.

13

Coherent and Timely Access: Design, demonstrate, implement, or evaluate reforms that
offer "one-stop shopping" for all long term care services, characterized by (a) timely
access to clear information about options for long term care services; (b) prompt
eligibility determinations for any relevant service program; (c) effective referral and
follow-up service; (d) emergency or crisis intervention services, including temporary
support to individuals or their families while they are on a waiting list for on-going
services; (e) improved access to on-going services if needed; and (f) effective grievance
and ombudsperson support to fashion solutions in response to conflict or problems in
services.
Training: Provide support to public or private entities to train and provide technical
assistance activities for individuals of all ages with disabilities, attendants, providers, and
other personnel (including professionals, paraprofessionals, volunteers, and other
members of the community).
Community Planning: Actively engage with elderly individuals and people with
disabilities to plan for improved systems of community long term care services and to
develop comprehensive, effectively working plans and systems for serving people in the
most integrated settings appropriate, as suggested by the U.S. Supreme Court. Support a
Consumer Task Force for the overall systems change effort.
Infrastructure Development That Supports Consumer-Directed Services: Enhance
system operations to support development and purchase of services that is organized
around the individual and is outcome-based. Develop and implement mechanisms to
further consumer-directed services, such as flexible home and community-based waiver
service definitions, assistance in purchasing services (e.g., support brokerage), assistance
in acquiring housing through rental or home ownership, development of provider
qualifications tied to the consumer’s needs, implementation of emergency back-up
systems for personal assistance or other services, and involvement by people of all ages
who have a disability or chronic illness (and their families) that includes personal
responsibility for one's plan and budget.
Infrastructure for Cost-Effective, Non-Medical Solutions: Develop and implement
strategies to modify policies or practices that eventuate in unnecessary provision of
services by highly- credentialed professionals when other persons, with adequate support
or training and consumer direction, might be able to perform the requisite functions
competently and at less public expense.
Demonstrations: Demonstrate more effective systems of providing long term support
that (a) generate more and improved options for people, and then (b) support the exercise
of real choices with regard to the location of services, manner of delivery, quality, and
degree of self-direction involved.
Please refer any questions concerning this attachment to Jean Tuller via e-mail at
jtuller@hcfa.gov.

14

Attachment 5-D
Subject: Community-Based Attendant Services with Individual
Control
Date: January 10, 2001

Grants totaling $5-8 million will be available to assist States in developing or
improving community-based attendant service systems that offer individuals with
disabilities maximum control.
As States have sought human service strategies that are more cost-effective and also resonate
with the American people, they have increasingly turned to concepts of individual selfdirection and self-management of services. These concepts are also very consistent with
Medicaid. The Medicaid statute is premised on the principle that each beneficiary of service
has the right to choose his or her own health care provider.
Over the past 20 years federal and State governments have worked together to expand the
ways in which Medicaid practice can support the principle of individual choice and control.
This is most clearly evident in State-initiated demonstrations that are aimed at increasing
consumer choice and control with respect to Medicaid services, supports, and individual
budgets over which consumers exercise responsibility and discretion. Examples of such
demonstrations in recent years include Self- Determination for People with Developmental
Disabilities, Cash and Counseling, and the Independent Choices initiatives.
Demonstrations conducted by States have identified certain essential elements of a selfdetermined or self-directed approach to organizing and delivering services. Key elements
include: (a) consumer authority and responsibility over decisions regarding the development
of an individual budget that supports implementation of the individual's plan of care; (b)
control over one’s own individual planning process and, in particular, decisions affecting the
nature of the services/supports one receives and how they are delivered; and (c) the support
necessary to ensure that the individual is able to personally manage services received and to
make informed choices, based on comprehensive information about available options,
including individually customized services and supports.
We believe that the concepts of self-direction or self-determination can help States to offer
services that are cost-effective, and offer eligible individuals the opportunity, support, and
authority to exercise more choice and more responsibility over key decisions in their lives.
For such approaches to succeed, however, the individuals (and their legal representatives,
when appropriate) must be equipped with the information, tools, and supports needed to
manage the selection and provision of services or supports that meet their unique needs.
The legislative authorization focuses these grants on community-based attendant services.
Nonetheless, we believe most of the infrastructure issues involved in attendant care are also
relevant to the larger question of self-directed services in general.

15

Much of the attention in national self-determination discussions has centered on ways in
which consumers may gain control of key service decisions that help weave the fabric of their
lives. Less clarity is present with regard to the continued responsibility of public programs to
provide an environment within which individual choice and individual responsibility may
flourish. Examples of some of the difficult questions that may be informed by State
infrastructure grants include: how do we ensure that self-direction does not mean
abandonment; how do we ensure that quality assurance includes the assured presence of an
infrastructure that makes consumer satisfaction and timely problem resolution a probability
rather than a possibility; by what means do we appropriately balance safety with choice and
the dignity of risk; how do we ensure that consumers have an adequate supply of capable and
committed attendants from which to choose and are supported by emergency back-ups; how
do we best assure that consumers (as new supervisors of an employee) have the information
and back-up needed to carry out their supervisory duties effectively?
We hope you will begin now to engage with your many partners in planning for these grants.
To aid your thinking and planning, we offer the following preliminary information about the
grants. We reserve the right to adjust the terms for the final grant solicitation.
Purpose: To assist States in the development and implementation of the infrastructure
necessary to support an effective system of community-based attendant services that are
consumer-directed or that offer maximum consumer control.
Eligible Applicants: The District of Columbia, Puerto Rico, Guam, the United States Virgin
Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, Independent
Living Centers recognized under State law, and any of the 50 States or their instrumentalities
(including State universities).
Size and Time Period of Grant Awards: We expect grant awards to be made by September
14, 2001, with an effective date before September 30, 2001, and enduring for up to 36 months
thereafter depending on the proposal and the availability of appropriations. We expect the
funding for a State to range from $150,000 for the grant period to $1.0 million. No State
match will be required, but in-kind match is expected. We expect the size of the grant to
correlate with the significance of the proposed endeavor.
Examples of Activities: The list represents only a few examples of activities that States
might consider. It is not the intent of the initiative to fund direct services except during an
initial start-up period for one-time expenses.
Support Brokerage: Develop capacity to assist consumers in implementing their plans of
care and purchasing services identified in the plan of care.
Management of Personnel Tasks: Create mechanisms to assist consumers with
administration of personnel tasks (e.g., tax withholding, worker’s compensation, criminal
record checks, and health insurance).

16

Recruitment and Management of Attendant Care Services: Provide training in
recruitment and supervision of workers, hiring and firing workers, and understanding
fiscal and legal responsibilities as an employer of record.
Consumer Controlled Providers: Create consumer-directed service delivery approaches
such as personal assistance cooperatives, micro-enterprises, and similar ventures, owned
and controlled by people with disabilities, families of children with disabilities, and
community services workers.
Community Living Specialist: Create a cadre of paraprofessionals with and without
disabilities who would help persons identify and access necessary services and supports to
transition into and/or continue to live in their own communities.
Risk Management: Implementation of procedures that allow and enable consumers to
exercise individual choice without exposing them to undue liability or risk.
Back-up Support: Create mechanisms whereby consumers are able to access back-up
workers should a scheduled worker become unavailable.
Consumer Education and Support: Identify the knowledge and skills required for
meaningful change toward consumer-directed service planning and delivery. Develop
and provide training and educational forums that assist consumers in moving to being
self-directed.
Provider Qualifications: Create mechanisms to make it more straightforward to qualify
individuals who have been identified by the consumer to furnish home and communitybased services while simplifying payments to such individuals.
Provider Training and Technical Assistance: Develop curricula and training programs to
assist provider agencies to improve consumer voice and control even when the consumer
is not functioning as the employer of an attendant. Provide technical assistance to such
provider agencies to advance each individual's dignity, choices, and participation in the
community. Provide technical assistance to provider agencies in listening to consumers,
designing effective feedback mechanisms, and supporting workers in their learning and
continued growth in their attendant care. Assist provider organizations in fostering a
culture of respect and systematic learning from the individuals they serve.
Nursing Delegation: Strengthen ability to delegate certain tasks to personal assistants,
family members, and the consumer while maintaining conformity with the State’s nurse
practice act.
Job Bank: Develop job banks to facilitate match-ups between workers seeking jobs and
consumers seeking to hire consumer-directed attendants. Conduct certain kinds of preemployment background checks (such as immigration status checks or criminal
background checks).

17

Please refer any questions concerning this attachment to Mary Jean Duckett via e-mail at
mduckett@hcfa.gov.

18

